--------------------------------------------------------------------------------

[*] — Confidential treatment has been requested for certain portions of the
exhibit

EXHIBIT 10.67

PURCHASE CONTRACT

DATE: October 9, 2001
CONTRACT NO.: Ref-01-009

We as a Buyer, hereby confirm having purchased from you, as Seller, the
following goods in accordance with all the terms and conditions hereof. If any
concern arises during the actual delivery, the Parties shall consult with each
other to attempt to resolve such issue in good faith. Meanwhile the Parties are
to proceed their negotiation for the terms and conditions of [*].

COMMODITY: AN-2000 IB, DSLAM QUALITY: Any New, Upgraded, improved or modified
product Seller can offer QUANTITY: [*] AMOUNT US $100,053,600 FOB Shanghai,
China PAYMENT: T/T Remittance, net 30 days after the Delivery SHIPMENT: 3 weeks
after Seller’s receipt of this PURCHASE CONTRACT SHIPPING PORT Shanghai, China
PORT OF DESTINATION Japan, Tokyo Airport PRODUCT INSPECTION: Seller’s inspection
to be final

 

Accepted and confirmed by:

(SELLER)

(BUYER)     UTSTARCOM, INC. BB Tec. Corp 33 Wood Ave South, 8/F, Iselin, 24-1,
Nihonbashi-Hakozaki-cho NJ 08830, USA Chuo-ku, Tokyo 103-0015 Japan Masahiko
Yabuki Hiroyki Akoka General Manager, Japan Liaison Office Installation Division
    /s/ Masahiko Yabuki

--------------------------------------------------------------------------------

/s/ Hiroyki Akoka

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

GENERAL TERMS AND CONDITIONS

These general terms and conditions shall apply, except to the extent that any
contrary provisions are set forth on the cover page.

1. Shipment: The goods covered hereby shall be shipped strictly within the
period set forth on the cover. Seller shall ship the goods on a first class
steamer or motor vessel classed not lower than Lloyd’s 100 AI or top
classification in other equivalent registers owned and/or operated by a carrier
of good reputation, and of the type normally used for transportation of the type
of goods covered hereby. The goods shall be carried by a usual route or routes
without any extraordinary deviation.         2. Decreased Costs: If Seller’s
costs of performance are decreased after the date of this Contract by reason of
any change of freight rates (including any freight surcharge), export duties,
taxes or other governmental charges, or insurance rates (including War Risk), or
if any change in exchange rate (including any change resulting from any currency
devaluation or revaluation) decreases Seller’s costs or increases Seller’s
return, Seller agrees to refund to Buyers the amount of such decreased cost or
increase of income. However the price specified in each PO shall be fixed and no
adjustment will be made.         3. Claim: Buyer shall have no obligation to
inspect the goods upon their arrival at the port of destination and Buyer shall
be entitled to make all claims to Seller at any time within fourteen (14)
business days upon arrival of the goods after actual discovery by Buyer of any
shortage in quantity or any defect in quality, merchantability or fitness of the
goods. In addition to any other remedies hereunder, Buyer shall be entitled to
receive replacements of the defective goods at seller’s cost or a refund or
reduction of the purchase price of the defective goods.         4. Force
Majeure: In the event of nonfulfilment or delayed performance of all or any part
of this Contract, due directly or indirectly to any Act of Gods, government
orders, rules or restrictions, fire, flood, war, strikes (including those
against Buyer) or labor disputes, or any other casualties or contingencies
beyond the control of Buyer or otherwise unavoidable, Buyers shall not be
responsible for such nonfulfilment or delayed performance and may, at Buyer’s
option, perform or cancel this Contract or any unfilled portion thereof.        
5. Arbitration: Any dispute arising out of or relating to this Contract, its
interpretation or breach, shall be settled by arbitration in Tokyo, Japan in
accordance with the rules than obtaining of the Japan Commercial Arbitration
Association. The award shall be final and binding upon both parties hereto.    
    6. Patents: Seller shall defend, indemnify and hold harmless or any of its
customers for the goods from and against any and all expenses, loss or damages
arising out

 

--------------------------------------------------------------------------------

of any claim made or threatened for infringement of any patent, utility model,
design, trademark, copyright or other title right of any third party resulting
from the importation, possession, use or resale of the goods or any part thereof
in any country.         7. Warranty: Seller warrants from one (1) year from the
shipment date that goods are of first quality and are free from defect in
material, design and workmanship, that they are merchantable and fit for any use
to which they are normally put and that they are fit for any particular use of
which Buyers has given notice to Seller. For purposes of this Contract,
Computers mean computer software, hardware, systems and networks,
microprocessors, equipment with embedded chips and any other products, services,
data and functions that directly or indirectly use or rely upon, in any manner,
any of the foregoing, whether owned or operated by Seller or by any third party,
to the extent that the same are required for or related to the performance of
Seller’s obligations hereunder. In the event of any breach of warranty, Seller
shall, at Buyers sole option, restore or repair the goods to the same state and
level as warranted herein, or replace the goods with conforming goods, at
Seller’s sole cost and expense, and Seller shall indemnify and hold Buyer and
Buyer’s customers harmless from and against any loss, damage, claim, cost,
expense and liability, including all indirect, incidental and consequential
damages, which may be incurred by or asserted against Buyer or Buyer’s customers
arising out of or related to Seller’s beach of warranty.         8. Product
Liability: Seller shall defend, indemnify and hold harmless Buyer and/or any of
its customers for the goods from and against any and all costs, expenses,
losses, damages or liabilities arising out of or in relation to any claim made
or threatened to be made by any third party based on any death, bodily injury or
property damage occurring or suspected to occur directly or indirectly out of
the goods (collectively the “Liabilities”), including without limitation, a
claim based on the “Product Liability Act” of Japan Law No. 85 promulgated on
July 1, 1994, as it may be amended.         9. Breach: In the event of any
breach by the party hereof of any of the provisions of this Contract, the other
party may by written notice to the other party cancel all or any part of this
Contract and/or claim any damages resulting from such breach. The party in any
breach shall be liable for any such damages, including but not limited to the
amount of profit the other party would have received for the goods under any
resale agreement. Notunderstanding the foregoing, the liability of Buyers shall,
in no event, exceed the amount of provided on the cover for each commodity
hereof. Any goods in Buyer’s hands on or after such cancellation may be returned
by Buyer to Seller, may be held on Seller’s account or may be disposed of by
Buyer for the account of Seller at a price and under circumstance which Buyer
deems reasonable, all at Seller’s expense and risk.         10. Construction:
The meaning of any term used herein and the obligations of both parties
hereunder shall, to the extent that they may be applicable, be determined in

 

--------------------------------------------------------------------------------

accordance with the Uniform Customs and Practice for Documentary Credit and the
Incoterms adopted by the International Chamber of Commerce and in effect on the
date of this Contract. This Contract shall be governed by the laws of Japan. 11.
Confidentiality: Neither Party shall disclose to a third party any part of this
Agreement (including any other appendix) or any information disclosed by the
other Party in connection with this Agreement without the consent of the other
party. Neither Party shall use such disclosed information except to the extent
necessary to perform its obligations or to exercise its rights hereunder.
Notwithstanding the foregoing, either Party may disclose such information for
Product cause, including compliance with a governmental order, provided that the
disclosing party promptly shall notify the other Party of such disclosure. The
prohibition of disclosure set forth above shall not apply to any information
that: (1) already was in the public domain at the time of disclosure (2) becomes
publicly know after it is disclosed through no fault of the receiving Party; (3)
rightfully was in the possession of the receiving Party prior to the disclosure
(4) was disclosed legally by a third party to the receiving Party free of a duty
of confidentiality; (5) was developed independently by the receiving Party
without using or making reference to the confidential information of the
disclosing party; or Is clearly identified as non-confidential by the disclosing
Party. *Other necessary terms shall be referred to [*].

 